 H. L. ROBERTSONPlumbers Local Union No. 519,United Associationof Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States andCanada,AFL-CIOand H.L. Robertson & As-sociates, Inc. Case12-CC-470May 9, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn June 20, 1967, Trial Examiner A. NormanSomers issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Decision and a supporting brief, and the Charg-ing Party filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer madeat thehearingand finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions,and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section10(c) ofthe National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Older of the Trial Examinerand herebyorders that the Respondent,PlumbersLocal UnionNo. 519,United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada,AFL-CIO, itsofficers, agents, and representatives, shall take theaction set forth in the Trial Examiner'sRecom-mended Order, as modified below:Delete from paragraph 2(a) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads"tobe furnished"and substitutetherefor"on forms provided ...."iAs the record and briefs adequately present the issues and the positionsof the parties,the request for oral argument is denied& ASSOCIATES, INC.251MEMBER BROWN, dissenting:On October 28, 1966, the day Robertson, anonunion plumbing contractor, began working at aparticular jobsite,RespondentUnion placed apicket at the site, with a picket sign reading:This is to advise the public that PLUMBERSLOCAL UNION NO. 519, AFL-CIO, has agrievance against H. L. ROBERTSON ANDASSOCIATES, INC. The facts-they employplumbers at substandard conditions which letsthem take jobs away from us. They lowerworking standards. This is not intended tocause any employee to strike their employer orrefuse to deliver any goods.November 2, the prime contractor, Babcock, de-cided that Robertson would henceforth work onlyat night, during hours no other employees worked.Babcock advised the Union of this. The next morn-ing, the picketing resumed as it had each previousworking day from October 28, and continued, withno Robertson employees working. About 10:30 thatmorning, Respondent Union wired Babcock, afterbeing told by Babcock that Robertson was beingremoved from the job, that the Union "is notpicketing you or anybody else except H. L. Robert-son.The picketing is informational only and isspecifically not intended to cause H. L. Robertsonto lose his contract with you. I believe as a matterof law that my clients have a right to picket theplumbing contractor on the common situs duringnormal working hours despite your device of havinghis men work only nights and weekends."Ibelieve as a matter of law that the Union didhave this right, and must therefore dissent from mycolleagues' conclusion that the Union, on thesefacts, violated Section 8(b)(4)(i) and (ii)(B). Thepicketing here was concededly lawful at all timesprior to November 3. There is not even a sug-gestion, let alone evidence, that Respondent Uniondeviated one iota fromMoore Dry Dock'standardsfor picketing at a common situs at any time. Thefactor of the absence, known to the Union, of em-ployees of the primary employer on the sixth day ofpicketing, is apparently the only basis for my col-leagues' inference of an unlawful objective on thatdate, and for their conclusion from that inferencethat the Union had asan objectinducing and en-couraging employees of neutral employers andrestraining and coercing those neutral employers toforce them to cease doing business with Robertson.The majority relies on theEdgewood3case to sup-port its conclusion. The explicit basis for Edgewood'Sailors'Unionof the Pacific, AFL (Moore Dry Dock Co ),92 NLRB547.'PaintersDistrictCouncil No38(Edgewood Contracting Co ),153NLRB 797.171 NLRB No. 37 252DECISIONSOF NATIONALLABOR RELATIONS BOARDwas twofold: (1) that separate worktimes for em-ployees of a primary employer from those of allother employees at a common situs is analogous toseparate gates for the two groups, and (2) that theonly legitimate purpose of picketing is to reach em-ployees of the primary employer. Implicit perhapswas the motion that even legitimateMoore DryDockpicketingreallyhas an unlawful object, sothat even a scintilla of evidence of an unlawful pur-pose suffices to find an 8(b)(4) violation.Ithink this case wholly distinguishable fromEdgewood.Thus, there, when the picketing started,and at all times during its 2 weeks' duration, thepicketing, which was for 5-1/2 days, started, andcontinued for 5 of those days, with employees ofRobertson, the primary employer, on the jobsite.There the picket signs labeled the primary em-ployer as "unfair." Here, the picket sign legend wasaddressed to the public and advised them thatRobertson was employing plumbers at substandardconditions. There, the Union conceded that its ob-ject was to get rid of the primary employer. Here,the Union specifically disavowed such an object inits telegram to Babcock, confirming what it had re-peatedly informed Babcock orally.In any event, although I signedEdgewood,uponreconsideration I am convinced I was mistakenthere. The theory under which a reserved separategate used by employees of the primary employer,and to which gate they are restricted, limits a unionto picketing at that gate is that the separate gate ineffect creates a separate situs-for picketing pur-poses-and does away with the "common situs"that would normally exist at a construction project.Separate times, however, do not change the situsfrom a "common" one to separate ones. More sig-nificantly, it is erroneous to assume that the solelegitimate object of primary picketing is to induceprimary employees to cease work. As the Court ofAppeals for the Eighth Circuit has explicitly held,the legitimate object of primary picketing is to "pub-licize the union's difficulty with the employer,"a purpose "much broader" than appealing to em-ployees of the primary employer.Local 618, Au-tomotive,Petroleum and Allied Industries Em-ployees'Union, etc. [IncorporatedOilCo.]v.N.L.R.B.,249 F.2d 332, 337. The Court of Appealsfor the District of Columbia stated the applicableprinciple even more forcefully, pointing out: "Wethink that the presence or absence of employees ofthe primary employer on the premises is not a criti-cal factor in the legality of a picket line."SeafarersIntl.Union of North America, etc. [Salt DomeProduction Co.] v. N.L.R.B.,265 F.2d 585, 590.The right of a union to publicize its dispute with theprimary employer would be virtually obliterated if,by limiting the primary employer's employeesworking hours to the small hours of the morning, aunion could lawfully picket the primary employer'splace of business only at that time.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEA. NORMANSOMERS,Trial Examiner: This case,with all parties represented, was heard before me inMiami, Florida, on March 16 and 17, 1967, oncomplaint of the General Counsel' alleging thatRespondent violated Section 8(b)(4)(B) of the Actby picketing a construction site with an object ofhaving the general contractor (with whom Respon-dent had no dispute) cease doing business with theplumbing subcontractor (the Charging Party), withwhom Respondent had the dispute. All counselpresented oral argument, and the Charging Partyand the Respondent have filed briefs, which havebeen duly considered.On the entire record and my observation of thewitness, I hereby make the following:FINDINGS OF FACT1.THE EMPLOYERSBabcock Co. Builders, Inc. (Babcock), is ageneral contractor engaged in the building and con-struction industry. H. L. Robertson and Associates,Inc. (Robertson), is engaged in plumbing and heat-ing installation.Each is a Florida corporation andannuallyreceivesover$50,000ofmaterialsoriginating out of the State. It is not disputed and Ifind that Babcock and Robertson are engaged in in-terstate commerce and in an industry affectingcommerce within the meaning of Sections 2(6) and(7) and 8(b)(4) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent, sometimes referred to as the Plumb-ersUnion or the Union, is a labor organizationwithin the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. The FactsThe case concerns the legality under Section8(b)(4)(B) of the Union's continuing to picket theplumbing subcontractor at the constructionsite at atime when the latter's employees were not on thejob as a result of the rescheduling of their workingtime to periods other than the normal workingperiod of the other crafts.' Issued February 9, 1967, on charges filed November 6, 1966 H. L. ROBERTSON& ASSOCIATES, INC.253The project was the D.P.D. Corporation Buildingin Coral Gables, Florida, which Babcock as generalcontractorwas constructingfor the use of the East-man Kodak Company of Rochester, New York.Babcock let all the work out to union subcontrac-tor, with the exception of the plumbing installation.Babcock subcontracted this to Robertson, a plumb-ing concern with which Babcock had done businessfor over 20 years and which has been nonunionsince1957 or 1958.2 From the time RobertsonbecamenonunionRespondent has picketed it atnumerous projects where it installed the plumbing.'One such instance involved a residential housingproject under construction by the same generalcontractoras here(Babcock) and, as it happens, ismemorialized in a Board decision.'Robertson started on the project here involved inAugust 1966 (that being the year in all instances,when not otherwise indicated). However, until Oc-tober 28, the only ones working there were'laborers,whowere laying the groundwork.Beginningabout October 19, the person assigned todo the picketing (Hank LeBold, an aged and retiredplumber), pursuant to instructions from the Union,sat near the project in his car with his picket sign,not on display,awaitingthe appearance of Robert-son'splumbers. On the morning of October 28, aRobertson plumber and his helper began working atthe project, whereupon LeBold emerged from hiscar and patrolled the building withhis sign, reading:This is to advise the public that PLUMBERSLOCAL UNION NO. 519, AFL-CIO, has agrievanceagainstH. L. ROBERTSON ANDASSOCIATES, INC. The facts-they employplumbers at substandard conditions which letsthem take jobs away from us. They lowerworking standards. This is not intended tocause any employee to strike their employer orrefuse to deliver any goods.The picket patrolled the premises every day ex-cept Sunday from October 28 through November 2,during substantially the same period that Robert-son'splumber and helper were working there-8a.m. to shortly after 3 or 4 p.m. It included alsoSaturday, when none but Robertson's employeeswere at thepremises.'But he also picketed onNovember 3, when no plumbers were working. Thislastwas the result of rescheduling of plumbers'work to times other than the regular workingperiods of the other crafts.The arrangement to reschedule the workingperiod of Robertson's plumbers occurred at a meet-ing the morning of November 2, at the toolshed ofthe project, between the respective presidents ofRobertson and Babcock (Frank Graves and CharlesBabcock). They met with Attorney Joseph Cald-well.Caldwell first appeared on the scene aboutOctober 28 as counsel for Robertson, but CharlesBabcock (who will hereafter be referred to in-terchangeably with his corporation) testified thatby November 2, he retained Caldwell as his laborrelations counsel as well. The background for theconference was that from October 27, the daybe-forethe Plumbers Union started to picket, throughNovember 2 no employees other than those ofRobertsonwereworking at the site anyway,because the Laborers Union was then picketing thepremises in connection with a dispute of its own.The record does not indicate what it was about, butthe Laborers Union dispute was ended the morningof November 2, when Babcock signed a contractwith it. This cleared the decks for the carpenters tobegin working. But still to be coped with was thepicketing by the Plumbers Union. True, the picketsign disavowed that it was intended "to cause anyemployee to strike." And in the numerous calls thatBabcock initiated with Joseph Kaplan, attorney forthe Plumbers Union, Kaplan, as Babcock testified,said the Plumbers Union was not picketing him,that the picketing was "information[al]" and was"directed to the public," and also that "it would bedetrimental to the Union's interest for [Babcock]tocancel [his] contract withMr.Graves (ofRobertson)." Babcock further admitted that duringone of these calls, Kaplan "spell[ed] out for [him]"the mere fact that they were talking "was in itself adanger to the Union because of the complicatedand myriad aspects of secondary boycott law."None of this was of much solace to Babcock. Hetestified that, because the building was to be occu-pied by Eastman Kodak, the project was especiallyimportant to him, and, since he was now 2 weeksbehind schedule, he wanted the carpenters to beginworking the next day, November 3. Babcock'Homer L.Robertson,the founder,left the concern at or about thattime, and it was succeeded by the ChargingParty,a newly formed corpora-tion whose name is a variant of the old Its president,as well as its apparentowner,i3 S. F. (Frank)Graves,who is veryfrequently called"Mr Robert-son."9Robertson has a permanent office of its own, where its employeesreguarly report before going out on their respectiveprojectsRespondenthas not picketed there for a number of years.Sam Long,business managerof Respondent,testified this was because of the rough reception given byRobertson's employees to the pickets, who are aged and retired plumbers'Plumbers Local UnionNo. 519,etc. (BabcockCo), 137 NLRB 596. TheUnion's picketing(at a dwellingproject)was there held to have lost its im-munity as "primary" activity ata common situs, because it took place(apart from during the week-legitimately,since Robertson's employeeswere then working at the situs)also on a Sunday, when the only persons atthe situs were salesmen and prospective customers5Whether the picketing also occurred on the Saturday in questionseemed to be in controversy at the hearing The reason was obscure to meuntil oral argument,when union counsel stressed,as he now does in hisbrief, that the fact the picketing also occurred on Saturday, when no othercraft would be due to work, lent evidentiary support toits contention thatthe picketing had no purpose of inducing any employees of the other craftsto cease workingWhatever its significance, LeBold's testimony that healso picketed on Saturday,October 29,was entirely credible, and,despitethe testimony of the respective presidents of Robertson and Babcock thatthey had gotten no report of any picketing on the Saturdayin question, Iwould not understand the veracity of LeBold's testimony on that point tobe seriously disputed (At the hearing counsel for the Union indeedwithdrew his proffer of a supporting exhibit after being assured thatLeBold's testimony on that point was not seriously contested ) 254DECISIONSOF NATIONALLABOR RELATIONS BOARDfurther testified that, in order to be sure the carpen-terswould work, there had to be an end to thepicketing by the Plumbers Union. And so, the ar-rangement or (to use his own term) the "deal" atthe session the morning of November 2, withGraves and Attorney Caldwell, was that afterNovember 2 the plumbing installation would bedone only when the other crafts were not working,i.e.,on weekends and after 4:30 p.m. weekdays.Robertson's plumber was told about the change inschedule after that meeting. On November 2, heremoved all of Robertson's loose materials and wasnot due to resume until Saturday, November 5. OnNovember 2 also, Mercer Barefield, Babcock's pro-ject superintendent (who was present at that day'smeeting with Attorney Caldwell), instrcted the car-penters to begin work on November 3.Also arranged at that meeting was what Babcockwould do if the Plumbers Union continued topicket nevertheless. Babcock would in that eventcancel the contract with Robertson and have theplumbing installation completed by a union plumb-ing contractor.6At or about 3 o'clock the afternoon of November2, Babcock, as he testified, informed Union Attor-neyKaplan on the telephone that beginningNovember 3, "there would be no plumbers on ourjob during working hours," and requested that thepicket be removed. Kaplan asked if "they wouldwork at other times," and Babcock replied,"frankly, yes," whereupon Kaplan said this was"intermittent, sporadic working" and that he would"have to advise his client that they could picket."Babcock then dispatched a wire to Attorney Kaplanstating:You have repeatedly told me that the Plumb-ersUnion is not picketing our firm but onlyH. L. Robertson. Please be advised that H. L.Robertson and Associates are not scheduled toperform its plumbing contract on our buildingproject located at 10001 Ponce De Leon Blvd.,Coral Gables, during the hours from 8 am to4:30 pm Monday through Friday effectiveThursday morning (tomorrow) November 3,1966, at 8 am; Request that you make arrange-ments so that the Plummers (sic) picket fromLocal Union 519 does not picket our firm dur-ing the above hours.'At 8 o'clock the morning of November 3,LeBold, the Plumbers' picket, resumed his picket-ing as before. Babcock approached LeBold, and,after engaging him in "pleasantries" until the ap-8Babcock, in his testimony, first indicated that he reached that decisionthemorning of November 3, when the picketing persisted despite theabsence that day of Robertson's plumber However, Babcock later ad-mitted he made that decision the morning of November 2, and that Attor-ney Caldwell was familiar with it Babcock's testimony and the circum-stances as a whole warrant the inference, here drawn,thatthe decision toreplace Robertson if the Union picket after the rescheduling was thesecond phase of the same meeting of November 2, and was an arrangementmutually agreed upon between Babcock and Graves through their attorneyin common in the same manner as the rescheduling of the work (Graves'pearance of Barefield,the project superintendent,he told LeBold there were no plumbers workingthat day.LeBold replied,according to Babcock andBarefield,that"itdidn'tmatter"or "it makes nodifference,"and according to LeBold,that he hadto "get[his] orders from [his] representative." Atany rate, Babcock returned to his office, and at9:30, after trying unsuccessfully to reach AttorneyKaplan,he called and spoke to Union BusinessManager Longg.Babcock opened with a complaintabout the picketing.'Babcock and Long gave dif-ferent versions of the remainder of that talk and ofthe content(and the hour)of a second one, whenLong called Babcock back.Babcock testified thatin the first interchange,when he complained aboutthe picketing,Long said union counsel advised himhe "was supposed to continue to picket."Accord-ing to Babcock,he then told Long this left him nochoice but to "throw [Robertson]off the job,"which he was going to do,and asked whether Longwould"get that Plumbers'picket off that job rightnow," whereupon Long replied he would call back.Babcock testified that Long called him at or about11 that morning, and assured him the picket wouldbe gone the next morning,but instructed him tosend Attorney Kaplan a wire confirming the cancel-lation of Robertson's contract.After the second conversation,Babcock sent At-torney Kaplan a wire,which he testified was in con-formity with Long's instructions.It is shown to havebeen dispatched 11:43 a.m.and reads:This is to confirm that H.L. Robertson and As-sociates is off our job at 10001 Ponce De LeonBlvd. and that we will break our contract withthat firm and get a union plumber.Pleaseremove the plumber'sunion ticket[sic] fromjobsite.9However,at or about 10:30 that same morning,or shortly less than an hour before Babcock sent hiswire, Attorney Kaplan sent Babcock a wire whichread:Ihave repeatedly told you that the PlumbersUnion is not picketing you or anybody else ex-cept H.L.Robertson.The picketing is infor-mational only and is specifically not intendedto cause H. L. Robertson to lose his contractwith you. I believe as a matter of law that myclients have a right to picket the plumbing con-tractor on the common situs during normalwork hours despite your device of having hismen work only nights and weekends.denial that this was so is here overborne by the strong circumstantial indi-cations to the contrary )' Shortly after 4 that same afternoon, Robertson sent a wire to Union'sBusiness Manager Sam Long stating that no plumbing work is scheduledon this project from 8 am to 4 30 pm Monday through Friday during thetime remaining on the construction on this building "8The carpenters, who, as previously mentioned, were told on November2 to report for work on November 3, refrained from working while thePlumbers Union was picketing9That same afternoon Babcock sent the identical wire to Long H. L. ROBERTSON& ASSOCIATES, INC.255Babcock testified he received Kaplan's wire afterdispatching his own wire and that he had by thenalready sentword to Project SuperintendentBarefield to inform Robertson of the termination ofthe contract. (Barefield did so by a call to PresidentGraves before noon.)The explanation of Attorney Kaplan's wire toBabcock was given in Long's version of his twoconversations with Babcock. Long testified that hehad notseenRobertson's wire of November 2 re-garding the rescheduling of the plumber's worktime(supra,fn.7)untilabout 9 the morning ofNovember 3, and that he had not otherwise beeninformed of it before then. He testified that Bab-cock, when he called him at 9:30, asked whetherthe picketing would continue, and that he remindedBabcock of his previous admonitions not to speakto him but only to Attorney Kaplan concerning thepicketing situation; Babcock explained he had beenunable to reach Kaplan, and Long then said hewould try to get Kaplan and would call back. Longcalled Attorney Kaplan at or about 9:35 and, notreaching him, left a "very urgent" message forKaplan to call him. Long testified that before heheard from Kaplan he phoned Babcock about a halfhour after Babcock had called him (which wouldmake it about 10) and informed him he could notgetKaplan. Babcock, according to Long, thenasked him to "just listen," and inquired "whatwould happen on that job if another plumbing con-tractor got the job," to which Long replied "wewould no longer picket H. L. Robertson,' Long de-nied that Babcock had told him in either conversa-tion that Robertson was being taken off the job orthat he had instructed Babcock to send any wire toAttorney Kaplan concerning it.In specific explanation of Kaplan's wire of 10:30,Long testified that Kaplan returned his call shortlybefore 10:30 and that, after reviewing the develop-ments beginningwith Babcock's wire to Kaplan theprevious afternoon, he and Kaplan concluded thattherewassome"hanky-pank going on" lookingtoward "instifat[ion of] a suit," and that because ofthese "fears, ' Attorney Kaplan, without either ofthem knowing that Babcock-had canceled Robert-son's contract,sentBabcrick the previously quotedwire concerning the Union's purpose in picketing.(At 10:35 Long sent Robertson a wire quoting infull Ka Ian's wire to Babcock.)At all events, as previously stated, before noonthatday,ProjectSuperintendentBarefield in-formed President Graves over the phone thatRobertson's contract was canceled and requestedthat Robertson "secure the ob"; i.e., close up orcap the open pipes previously installed by Robert-son. (A Robertson employee, in conformity withthat request, did so at or about 4 that afternoon.)10Babcock had by then linedup a union plumbingcontractor and from November 4 on, as Babcocktestified, the project proceeded "full blast"until itscompletion.There is no question that the picketwas gonefrom November 4 on. Thereis somequestion, forwhatever significance this may have,concerningjust when the picket quit on November 3. ProjectSuperintendent Barefield testified he saw LeBoldstillpicketing at 2 or 2:30, and President Graves ofRobertson testified that, when he arrived at theprojectator about 4 p.m. to supervise the"securing" of the job, the picket was no longerthere.LeBold and Burt McCarthy, the businessagent of the Union assigned to that "territory,"testified that LeBold quit picketing shortly after 12on November 3. LeBold had suspended picketing atnoon in order to have his customary half-hourlunch in the car. He and McCarthy testified thatMcCarthy appeared shortly after 12 and askedLeBold the routine question of whether there hadbeen any significant developments that day,whereupon LeBold informed McCarthy of Bab-cock's telling him early that morning that therewere no plumbers on the job. McCarthy testifiedthat he then looked in from the outside (an obser-vation post from which, LeBold testified, one couldnot see very much) and, seeing no plumbers orloose material of Robertson's, told LeBold to leaveand not to picket the project anymore. LeBoldtestified thatMcCarthy, before taking him off thepicket job, told him the whole matter was not "set-tled," but McCarthy denied having made such astatement.McCarthy further testified that his in-struction to LeBold to discontinue all furtherpicketing at the project was his own decision andthat he made it without checking with Sam Long,his superior, and without knowing of either thechange in the Robertson plumber's work scheduleor of the cancellation of the Robertson contract.(McCarthy testified he learned about these for thefirst time that afternoon when he got to the Union'soffice.)B.DiscussionOn the score of the "hanky-pank" mentioned byBusinessManager Long, neither side had amonopoly on jockeying for legal position, or indemonstrating how controversial events become"exposed to the sport of fugitive and biased recol-lection."" This may well lie in the nature of theanimal. "Secondary boycott law," as _ AttorneyKaplan sought to "spell out" for Babcock, is indeedbeset with "myriad and complicated aspects," andthis flows not from any adjudicators' perversity butfrom the contingent elements that enter into thetoRobertson had then completed about5 to 10percentof the work m-volved in its contract. For the total jobs, the contract provided a paymentof slightly under $10,000.11ArtMetals ConstructionCo. v N L.R B ,110 F.2d 148, 150 (C.A 2,Judge Learned Hand) 256DECISIONSOF NATIONAL LABORRELATIONS BOARD"balance" the Board must strike between "dual con-gressionalobjectives." These are, at one side of thescale, preserving a union's right to exert pressureon the employer with whom it has the dispute (therimary employer), and, at the other, ' shielding[other or "secondary" employers] from pressuresin controversies not their own.""That matter will be discussed in due course. Atthis stage, we can discount the sequence of talks ini-tiated by Babcock with Long concerning Bab-cock's decision to cancel Robertson's contract.Babcock's less than open testimony concerningwhen and with whom he reached that decision andthe admission wrung from him showing it to havebeen made the same time as what he termed the"deal" to change the working shift of Robertson'splumbers reinforces the conviction derived fromthe circumstances as a whole that this step, as Ihave found(supra,fn. 6), was prearranged by Bab-cock with Robertson in the meeting of November 2with the common attorney for both. The thought,presumably, was that if the Union bit at the bait thiswould impale it as a picketer for an object of forc-ing Babcock to terminate Robertson. That catch istoo large for the gear. Long could hardly have an-swered other than as he did,sincetheUnionmanifestly could not continue to picket Robertsonif Robertson was no longer at the situs on any basis,and, further, if the "working standards" issue raisedon the picket sign were now mooted by the reten-tion of aunionplumber.As for the Union, the account of its actions in thelight of Kaplan's stated position that as long asRobertson continued as the plumbingg contractor,the change in the Robertson employees' workschedule would not alter the Union s prior coursein picketing at the project during the normal work-week has a curious ambivalence. In the face of suchan unqualified position, it is difficult to understandwhy the Union was at pains to establish that thereply of LeBold, the picket, to Babcock's tellinghim, the morning of November 3, that there wereno Robertson plumbers at the project was that hehad to get his "orders" from the Union's represent-atives, instead of that "it didn't matter," as Bab-cock and the project superintendent quoted him.The "orders" in the light of Kaplan's stated positioncould hardly be other than to do what he was al-ready doing. Yet there is the testimony presentedby the Union concerning the "orders" to LeBold onNovember 3 on the strength of Babcock's state-ment tohim-namely, the testimony of BusinessAgentMcCarthy that shortly after midday onNovember 3, he terminated all further picketing byLeBold merely on the basis of LeBold's report ofwhat Babcock had told him and of what he could12N L.R B v Denver Bldg. and Constr Trades Council, et al. [Gould &Preisner),341 U S 675, 692"Sailors'Union of the Pacific, AFL (Moore Dry Dock Co ),92 NLRB547.11Because the result would be the same whichever version one adopts ofsee from the dubious vantage post outside thebuilding.That McCarthy should have made thatfinal decision without checking with Long, his su-perior, and learning of the termination of Robert-son's contract is difficult to square with the proba-bilities.McCarthy's explanation that this was pur-suantto Attorney Kaplan's standing instructions forall situations, that there was to be no picketing of asubcontractor at a building project when it had noemployees or materials at the project, was incon-sistentwith Attorney Kaplan's unqualified positionas articulated to Babcock in their talk and in hiswire.As to Kaplan's wire, it is difficult to understand itexcept as a self-serving effort to dissociate theUnion from what it already either knew or assumedwas inthe works as a result of Babcock's overturesto Long that morning. Whether Babcock made it inthe first or second conversation with Long does notmatter, since,under Long's version, both thesetalks preceeded Kaplan's talk with him culminatingin Kaplan's wire of 10:30 restating the Union's posi-tionconcerning further picketing. Also, whetherBabcock told Long of theterminationof Robert-son's contract as flatly as he attributed to himself orin the hypothetical terms that Long attributed tohim, Kaplan and Long could hardly have failed toconclude that Babcock wassoundingthe deathknell of Robertson's tenure on the job.Kaplan's wire to Babcock has alegal significancenot free of a touch of irony. Insofaras it wasdesigned to dissociate the Union from the kind ofrole in Babcock's decision to terminate Robertson'scontract that Babcock was imputing to it, it wasprobably surplusage. That decision was made byBabcock in conference with Robertson and the at-torney for both on November 2 before Babcock ini-tiated his overtures on that score with the Union.Though the Union could not picket Robertson onthe projectunlessRobertson still were performingthere, the Union at no time demanded Robertson'stermination as a condition for its ceasing to picket.However, the unequivocalassertionof the Unionconcerning its intention to continue to picket dur-ing the normal workweek in the face of its being in-formed that Robertson's employees would nolonger be working during that period has served tocrystallize the one issue in this case. That issue iswhether Respondent, in continuing to picket thesitus at atime when it knew that Robertson's em-ployees were not working or due to work there, metthe conditions for the validity of "common situs"picketing as laid down inMoore Dry Dock.13Thespecific condition here involved is that the primaryemployer during the picketing "isengaged in itsnormal business at the situs. 'Moore Dry Dock,supra,fn. 13 at page 549.14the conversations Babcock hadthe morningof November 3 with picketLeBold andBusiness ManagerLong, I have founditunnecessaryspecifi-cally to resolve these variancesand have assumed,without deciding, thatthe versions given by LeBold and Long werethe accurate ones. H. L. ROBERSTON& ASSOCIATES, INC.257As stated, it is not disputed that Respondent'spicketingduring the period from October 28through November 2 met all the four conditionslaid down inMoore Dry Dock. 15Indeed, the com-plaint does not impugn the validity of the picketingwhichoccurredbeforeNovember 3.As toNovember 3, the preciseissuehere is whethersituation is governed by the series of cases exem-plified byPlauche Electric, Inc.,135 NLRB 250,and those applying it,16 where the union was ex-onerated des ite the absence of the primary em-ployer's employees at the situs during a part of thepicketing, or byPaintersDistrictCouncil No. 38(Edgewood Contracting Co.),153 NLRB 797, wheretheunionwas held to have violated Section8(b)(4)(B) in picketing a building project when theemployees of the primary employer were not work-ing or due to work.The Board inEdgewooddistinguished the seriesof cases which applied the principle ofPlaucheonthe ground that they held only that "the absence ofthe primary employer's employees is merely one ofthe factors to be evaluated in determining [thelegality of the icketing]"(New Power),and thatthe legality "de ends in significant part on thereasons for this absence"(Brownfield).The absences of the primary employees in thosecases were for reasons indicating that the primaryemployers were still conducting their "normal busi-ness" at thesecondary premises. Basically theabsences were "temporary or sporadic" interrup-tions inotherwiseregular engagementsat work dur-ing normalwork hours at the commonsitus. InPlauche,they consisted of a lunch or cofeebreak inan otherwise full day's performance by the-primaryemployees at the secondarypremises.InMarshallMaintenance,the picketing began an hour beforethe regularstartingtime of the primary employees'shift, the precise limits of which were not known tothe union. In the othercases,the absences of theprimary employees from the situs, even for fulldays,were caused by eitherad hocshifts inschedule, of which theunionwas not informed, orwerein largepart "attributable to the picketing"(Edgewood,at p. 800), that is to say, to its being"effectiveagainst theprimaryemployer and its em-ployees"(Brown/leld, supra,fn. 16 at p. 1166). Insubstance,the picketing in these cases was eithersubstantially duringthe time the primary employeeswere at work or when theunionhad reason to be-lieve the primary employees were scheduled towork.Hence, asthe Board put it inBrownfield(suprafn. 16 at 1166), there was no proof that"the picketing was actually aimed at achieving un-lawful secondary objective over and beyond thoseincidentaleffects normally flowing from legitimateprimary picketing.""Theyare (a)that the picketing be limited to when the situs of thedispute is located on the secondary employer's premises, (b) thatit occurwhen the primary employer is "engaged in its normal business at the situs",(c) that it be conducted reasonably close to the situs, and(d) that thepicketingclearlydisclose that the dispute is with theprimary employerInEdgewood,on the other hand, the Board,adopting the decision of Trial Examiner Reel,though a different conclusion was called for whenthe picketing occurred during times when the em-ployees of the primary employer were neitherworking, nor, as the union knew beforehand,scheduled to work. The decisive fact there, whichserved to distinguish the case fromBrownfieldanditsprogenitors, was that "the picketing union wasaware at the time of the picketing that the em-ployees of the primary employer were at work orwere scheduled to work, at regularly scheduledhours other than during which the picketing tookplace."Able counsel for Respondent stresses certain fac-tual differences between this case andEdgewood.First is the fact that inEdgewoodthe schedule ofthe primary employees severing their working timefrom the normal workweek was made before theprimary employer began performing at the project,whilehere it was made after the primary employercommenced performance and after the latter's em-ployees had performed for several days during thenormalworkweek. The Union here apparently gaveconclusive effect to this item at the time Babcockinformed Kaplan of the change. This is indicated byKaplan's statementon November 2, which he con-firmed in his wire of the next morning, that a"device" thus employed would not deter the Unionfromcontinuingto picket the project at the samehours as before.Herethe change was indeed a "device" to divestthe Union of the right it would otherwise have hadto picketthe situsduring the normal workweek.But such toowas the purpose of the scheduling ofthework period of the primary employees inEdgewood.As stated in the decision inEdgewood,"thescheduledabsence of the employees duringnormal workinghours was caused by the picketing,or more accurately by anticipation of picketing."The fact that the original scheduling had that pur-pose didnot inEdgewoodserve to validate theUnion's picketing at the secondary employer'spremises duringthe known absence of the primaryemployer's employees. The governing considera-tions arenot altered by the fact,as in the instantcase, that a like purpose motivated the reschedulingof the primary employees' workingtime, once it ap-pears, ashere, that thepicketing occurred in theface of a previouslycommunicated absence of theprimary employeesfrom the common situs.The presentsituation has its analogy inBuilding& Constr. Trades Council (Markwell & Hartz, Inc.),155 NLRB 319. There too a changewas made inthe course of the union's hitherto legal picketing ofa constructionproject for the purpose ofinsulatingitfrom employees of neutrals. The change there16E g.Local 3, IBEW (New Power Wire & Elec Corp ),144 NLRB 1089,enfd. in part 340 F 2d 71 (C A2), IBEW, Local 861 (Brownfield Electric,Inc ),145 NLRB 1163,Plumbers Local Union No 307 (MeyersPlumbing),146 NLRB 888,Local 373, IntlAssnofBridge, Structural and OrnamentalIronWorkers, etc (MarshallMaintenanceCorp), 146 NLRB 1058 258DECISIONS OF NATIONALLABOR RELATIONS BOARDwas not in the working time but in the place ofentry of the primary employees. There the em-ployer with whom the union had the dispute wasthe general contractor. (The latter did not own theproject and so the Board viewed thegeneral con-tractor as but one of a number of employers at theprojectwho could only be picketed under thelimitations applicable to a "common situs"as laiddown inMoore Dry Dock.)When the picketingbegan, the main gate was used in common by theemployees of all the employers on the project.Later "reserved" gates were set up, one for the ex-clusive use of the employees of the primary em-F loyer and its suppliers, the other, the main gate,or the exclusive use of the neutral subcontractors.The union nevertheless continued to picket themain gate even after the setting up of the separate"reserved" gates. The union was thereby held tohave overstepped the limitation inMoore Dry Dock,that the picketing be "reasonably close" to thecommon situs(supra,fn. 13). The Board stated inpart (326):Applying theMoore Dry Dockstandards tothe instant case requires the timing and loca-tion of the picketing and the legends on thepicket signs to be tailored to reach the em-ployees of the primary employer, rather thanthose of the neutral employer, and deviationsfrom these requirements establish the seconda-ry object of the picketing and render it unlaw-ful.Respondentin itsbrief does not vest the factorabove discussed with the conclusiveness it did whenitadvanced its position to Babcock. The fact thatthe work schedule of the primary employees waschanged after they had already been performingduring the normal workweek is now cited byRespondent as but one of a number of factorsdistinguishing it fromEdgewood.It now additionallyrelies on such items as the duration of the picketingunder attack (5 consecutive days inEdgewood,ascontrastedwith less than a full day here); thedefiniteness of the work scheduled of the primaryemployees inEdgewood,as contrasted with themerely negative information here that Robertson'semployees wouldnotwork weekdays from 8 to4:30; and the source of the suggestion for theremoval of the primary employer from the pro-ject-inEdgewoodithaving been the union, whichbroached it to the general contractor under thecloak of a request for his assistance in "getting thesituation straightened out," while here it was thegeneral contractor, who initiated the subject withthe Union as the undisclosed part of a course of ac-tion already mapped out by him the previous day inconsultation with the primary employer and thecommon attorney for both.These are weighty factors, but as I interpret thecontrolling precedents,not enough to take this caseout of the basic principle underlying theEdgewooddoctrine.Whether the picketing under attack was 5days as inEdgewoodor consisted as here of the por-tion of November 3 preceding Babcock's cancella-tion of Robertson's contract, the fact remains thatRespondent continued to picket during the normalworkweek in the teeth of the information given itthat Robertson's employees were no longer workingor due to work at the project during that period.That Babcock did not volunteer information con-cerning precisely when they were now scheduled towork did not alter the fact conveyed to Kaplan thatitwould not be during the normal workweek.Kaplan could easily have asked Babcock for the ad-ditional information if he wanted it or have in-dicated that the Union's continuing to picket duringthe normal workweek was a tentative one based onverification of the information Babcock was giving.But Kaplan's position as conveyed to Babcock wasnot based on the Union's ignorance of just whenRobertson's employees were scheduled to work orhis questioning the veracity of Babcock's statementthat they were no longer scheduled to perform dur-ing the normal workweek. It was based on the viewthat it was wholly immaterial: that once Robert-son's employees had begun performing during thenormal workweek the Union could continue topicket the project during such hours for the dura-tionofRobertson's tenure, regardless of howdefinite the scheduled absence of Robertson's em-ployees from the project during the normal work-week in the future. Kaplan's characterization ofsuch absence as "sporadic" and "intermitten" didnot make it such. His characterization was based onbut the fact that Robertson's employees would stillbe working on the project even if not during thenormalworkweek as before. In effect, the positionthus taken was that the Union would continue topicket during the normal workweek and would doso as long as Robertson remained on the project,regardless of whether Robertson would be engagingin its normal business on the situs during the timeof the picketing.The picketing on November 3 was an effectua-tion of that position. Kaplan in this situation hadtaken on more than the role of just an adviser. OnRespondent's own showing Business Manager Longhad insisted that all questions concerning thepicketing be taken up directly with Kaplan. In ef-fectKaplan had been vested with the power ofdecision.His response to Babcock concerning howhe would "advise" the Union was in effect the an-nouncement of a decision.LeBold's continuing topicket on November 3 was in precise accord withKaplan's stated position. It was thus an effectuationof the course that Kaplan informed Babcock theUnion would follow regardless of whether thepicket had been affirmatively instructed to continuepicketing as before or passively permitted to follow H. L. ROBERTSON& ASSOCIATES, INC.259this course despite the information conveyed toKaplan the preceding day.17The Picketing on November 3 thus did not ac-cord withMoore Dry Dockstandards in that, whenittook place,the primary employer was not en-gaged in its normalbusiness at the situs.Respon-dent contends the conclusion that it thereby vio-lated Section 8(b)(4)(B)is nevertheless avoided bywhat it claims to be"a wealth of other evidence in-dicating a contrary objective[to the one thatrenders its actions proscript under 8(b)(4)(B)-that of forcing Babcock to cease doing businesswith Robertson]."Some of the evidence relied onhas already been discussed and the remainder ismentioned in the footnote below.1SThese factorsmay well indicate a desire on the part of Respon-dent to impress the public and perhaps evenRobertson's employees with Robertson's perfidy asRespondent sees it. But it hardly rules out a con-comitant desire to exert the squeeze where Robert-son would feel the pinch most-on building con-tractors like Babcock,on whose patronage Robert-son's ability to remain in business depends. And ashas often been said, "it is immaterial that the Unionmay have also had a second lawful objective,"when in fact it had also the objective of enmeshinga neutral employer in its dispute with the primaryemployer.lsWhat Respondent'sposition comes down to isthat the failure to meet one of the four conditionsof immunity underMooreDry Dock (supra,fn. 13)can be compensated by the perfection with which itmet the other three conditionsor byhow it had metall four conditions before the crucial change in theprimary employees'work schedule.The contrary isexemplified by theEdgewoodandMarkwell & Hartzcases,previously discussed,and indeed by thepreviously cited case(supra,fn.4) arising out ofResppondent's picketing Robertson at a prior projectin which Babcock had been the general contractor.Respondent's position overlooks the significanceand purpose ofMooreDry Dock,which prescribedthe conditions for "common situs" picketing as ex-emplifiedby construction projects, and casesforeshadowingMoore Dry Dock,which prescribedcomparable conditions for picketing at an "ambula-tory"situs,as exemplified by primary employerswho make deliveries by truck. ° These cases do notblink at the fact that picketin at the premises ofneutrals has an inherent tendency to exert uponneutrals pressures in controversies not their own.But the Board regards these as the necessary in-cidents of an accommodation designed to givereasonable scope to the right of a union to exertpressure on the employer with whom it has thedispute.Accordingly, when a union exerts suchpressure at secondary premises, it enjoys the immu-nity of primary picketing only when all four condi-tions are met, for they are calculated to contain asfar as possible the impact of such pressure onneutrals. In such instance, the union is given thebenefit of a presumption that the picketing has onlya primary object whatever its incidental" con-sequences on neutral employers. But it is a pre-sumption only. As the Board put it inIBEW (L.G.ElectricContractors, Inc.), supra,fn.19,com-pliancewith all four limitations prescribed byMoore Dry Dock"wouldpresumptivelyindicate thatthe picketing union was attempting to limit itsdispute to the primary employer and not to enmeshother, neutral employers.' The Board inL.G. Elec-tricheld that even where a union has met all fourconditions laid down byMooreDryDockitnevertheless loses the benefit of that presumption ifithas openly proclaimed the pressure thereby feltby the neutral employer indeed to be one of its ob-jects. In the instant case, Respondent, by trans-gressingthe limitation in respect to the timing ofthe picketing, does not have the benefit of that pre-sumption even to start with. In its place is the pre-sumption that it intended the "neutral and foresee-able consequence 1121 of its action in picketing atsecondary premises-namely, the inherent pressureon Babcock to oust Robertson from the project. Itfollows that the picketing at the project onNovember 3 during the scheduled absence of theprimary employees, of which Respondent had ad-vance information, had as "an object" the enforcedcessation by Babcock of its business relation withRobertson on the project. This was an inducementof employees of netural employers to cease workand a coercive measure on a neutral employer with17 Since under Kaplan's position the Union would not have wanted to in-tercept the picket and had made no effort to do so in any event,we are notfaced with the question,nor does Respondent raise any issue, concerningwhether Babcock had communicated the changed schedule to Kaplan intime to enable the Union to intercept the picket.i" It includes the facts,previouslymentioned,that Respondent alsopicketed on Saturday,when no other craft was due to work(supra,fn 5),and that its dispute with Robertson has been of"long standing,"in thecourse of which it picketed Robertson at other projects,including onewhere the picketingwent on for 4months despitethe fact thatit caused noemployee of any other craft to stopworkingiOIBEW, Local 11 (L G. Electric Contractors, Inc.),154 NLRB 766, andcases cited.20 E gTeamsters,Local 807 (Schultz Refrigerated Service, Inc.), 87NLRB 50211RadioOfficers'Unionv.N.L RB., 347 U S 17, 52.353-177 0 - 72 - 18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe proscribed object previously stated, in violationof Section 8(b)(4)(i)and (ii)(B) of the Act.22IV.THE REMEDYHaving found that the Union violated Section8(b)(4)(i) and (ii)(B) of the Act, I shall recom-mend an order requiring it to cease and desisttherefrom, and, as affirmative action to effectuatethe policies of the Act, to post the requisite noticesat its meeting halls, and to supply notices for post-ing by Robertson and Babcock, if they are willing.23On the basis of the foregoing and the entirerecord, I hereby state the following:maintained by it for 60 consecutive days thereafter,in consipcous places,including all places wherenotices are customarily posted.Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Furnish said Regional Director signed copiesof the aforesaid notice for posting by H. L. Robert-son & Associates, Inc., and Babcock Co. Builders,Inc., if they are willing, at places where theycustomarily post notices to their employees.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.25CONCLUSIONS OF LAW1.By inducing and encouraging employees ofsubcontractors of a building project to refuse towork or to perform services in the course of theiremployment and thereby also coercing the generalcontractor, in each instance with an object of forc-ing the general contractor to cease doing businesswith Robertson, an employer, Respondent Unionhas engaged in an unfair labor practice within themeaning of Section 8(b)(4)(i)and (ii)(B) of theAct.2.The foregoing unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.On the basis of the foregoing and the entirerecord, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERRespondent PlumbersLocalUnion No. 519,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO, shall:1.Cease and desist from inducing any in-dividuals employed by subcontractors or any otheremployers on any building construction project inwhich H. L. Robertson&Associates,Inc., is theplumbing subcontractor,to refuse to work orrender services in the course of their employment,and from coercing or restrainingBabcock Co.Builders, Inc., or any general contractor or otheremployer on any building or construction project,where,in either case,an object thereof is to forceor require such general contractor or any other per-son engaged in commerce to cease doing businesswith H.L. Robertson&Associates, Inc.2.Take thefollowing affirmative action which itis found will effectuate the policiesof the Act:(a) Post at its office and meeting halls copies ofthe attached notice marked"Appendix."" Copiesof said notice,on forms to be furnished by the Re-gionalDirector for Region 12, shall,after beingduly signedby theRespondent's representative, beposted by it immediately on receipt thereof, and be22Respondent has two residual contentions(a)That on November 3 Robertson was still on the job or Respondent hadreason so to believeThis is based mainly on the testimony of Graves,president of Robertson, that he came by the project about 9 30 the morn-ing of November 3 to see if the picket was there and also at 4 that after-noon to oversee the phasing out step of "securing the job " None of thiswas part of Robertson'snormal business at this situs,and the recordrather decisively indicates that it played no part in the unqualifiedposition of the Union as expressed by Kaplan to Babcock(b) ThatBabcockwas an"ally" ofRobertsonSince,as Respondentacknowledges,no employee of Babcock was performing work which wouldordinarily have been done by Robertson,Babcock was not an"ally" withinthe framework in which Judge Rifkind evolved that concept in his classicopinion inLoads v Metropolitan Federation ofArchitects [Project Engineer-ing Co 1, 75 F Supp 672 (S D N Y ), or in the cases which have applieditE g N L R B v Business Machine, L ocal459, I UE [Royal TypewriterCo I. 228 F 2d 553 (C A 2) However, Respondent uiges that the con-cept be expanded to covei a situation such as this, where the generalcontractor had a long time friendship with the primary employee and heacted under the advice of an attorney retained by him in common with thelatterWhether Babcock's performance was one to inspire rapture or not,the fact remains that as the one who was feeling the heat of the picketing,he had a legitimate interest in abating its effects on him, who was no partytoRespondent's dispute with Robertson Hence, whatever the as yetunexplored potentialities for expansion of the "ally" concept, I wouldnot think the present case furnishes the occasion for it77A cease-and-desist order here limited to the D P D Building would beinadequate,first,because that project has apparently long since beencompleted,and secondly,because the situation warrants preventive meas-ures against enmeshing neutrals in Respondent's "long standing"disputewith Robertson CfLocal Union 825, IUOE (Carleton BrosCo ), 131NLRB 452is In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICEPursuant to the Recommended Order of a TrialExaminer of the National LaborRelations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify all employees that: H. L. ROBERTSON& ASSOCIATES, INC.WE WILL NOT induce or encourage any in-dividuals employed by subcontractors or anyother employers on any building or construc-tion project in which H. L. Robertson & As-sociates, Inc., is the plumbing subcontractor torefuse to work or render services in the courseof their employment, andWE WILL NOTDatedrestrain or coerce Babcock Co. Builders, Inc.,or any othergeneralcontractor on any build-ing or construction project, where, in eithercase, anobject thereof is to force or requiresuchgeneralcontractor or any other person tocease doingbusinesswith H. L. Robertson &Associates, Inc.PLUMBERSLOCAL UNIONNo. 519, UNITEDASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEBy261(Representative) (Title)PLUMBING ANDPIPEFITTING INDUSTRY OFTHE UNITED STATES ANDCANADA, AFL-CIO(LaborOrganization)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,Room 706, Federal Office Building, 500Zack Street, Tampa, Florida 33602, Telephone228-7711.